ITEMID: 001-83779
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: RITTER v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Eberhard Ritter, is a German national who was born in 1941 and lives in Berlin. He was represented before the Court by Mr K. - H. Christoph, a lawyer practising in Berlin.
The applicant was a citizen of the German Democratic Republic (“GDR”) and is an engineer by profession. He inter alia contributed to the optional supplementary pension system and an additional pension scheme open to engineers (see “Relevant domestic law” below).
On 18 February 1998 the Federal Insurance Fund for Salaried Employees (Bundesversicherungsanstalt für Angestellte – hereinafter referred to as “Insurance Fund”) provided the applicant with information as to his contribution periods and the basis for the calculation of his pension (Kontenklärungsbescheid und Rentenauskunft).
On 12 March 1998 he lodged an objection. On 14 April 2000 the Insurance Fund issued a new decision taking into account additional contribution periods, thereby partially quashing the initial decision. The applicant then supplemented his pending objection, which was finally rejected on 30 March 2001.
Subsequently, he brought an action in the Berlin Social Court contesting that his contributions to the GDR optional supplementary pension scheme were only taken into account up to the social security contribution ceiling for the Federal Republic of Germany (Beitragsbemessungsgrenze - West) according to the provisions of Social Code No. 6. However, the applicant did not contest the determination of his contribution periods.
On 17 December 2001 the Social Court rejected his action.
On 18 June 2003 the Social Court of Appeal rejected the applicant’s appeal holding that the application of the social security contribution ceiling could only be the subject of proceedings dealing with the actual amount of pension whereas the present proceedings only concerned the establishment of the periods during which contributions had been made. The court refused the applicant leave to appeal on points of law.
On 9 December 2003 the Federal Social Court rejected the applicant’s complaint.
On 25 February 2004 the Federal Constitutional Court refused to admit the applicant’s complaint.
On 17 January 2005 the Insurance Fund determined the amount of the applicant’s pension. On 1 March 2005 the applicant retired. On 23 March 2005 the Federal Insurance Fund rejected the applicant’s objection. He then brought an action in the Berlin Social Court and the proceedings appear to be still pending.
In the GDR there were a compulsory general pension scheme (Sozialpflichtversicherung), an optional supplementary pension scheme (Freiwillige Zusatzrentenversicherung) and furthermore additional pension schemes for certain professions or groups (Zusatz- und Sonderversorgungs-systeme), which led to a considerable increase of the amount of pension.
For a more detailed overview of the GDR pension system, its transfer to the Federal Republic of Germany (“FRG”) and the calculation of pensions see the Court’s recent decision in the case of Klose and Others (see Klose and Others v. Germany (dec.), no. 12923/03, 25 September 2007).
Section 88 of the Social Courts Act provides:
“(1) Where no decision has been rendered regarding an application for the performance of an administrative act within a reasonable time and without sufficient grounds, an action in court shall be admissible six months after an application for the performance of the administrative act has been submitted. (...)
(2) The same applies if no decision upon an objection was rendered providing that a three-month time-limit shall apply as a reasonable time limit.”
